       Case 2:16-md-02724-CMR Document 1553 Filed 10/09/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                             MDL 2724
PRICING ANTITRUST LITIGATION                               16-MD-2724

                                                           HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                                 PRETRIAL ORDER NO. 142
                                 (STATUS CONFERENCES)

       AND NOW, this 9th day of October 2020, it is hereby ORDERED that Status
Conferences will be held on the following dates:
               November 12, 2020      General Status Conference
               December 10, 2020      Leadership Status Conference
               January 14, 2021       General Status Conference
               February 11, 2021      Leadership Status Conference
               March 11, 2021         General Status Conference

       All conferences will begin at 1:30 PM. At this time it is anticipated that these conferences
will be held by videoconference and telephone, and not in person, until the Court determines that
in-person conferences may resume. The conferences will proceed as follows:
       1. Liaison Counsel shall file a joint proposed agenda no later than one week before each
           conference, which shall include counsel who wish to participate by videoconference.
       2. Leadership Status Conferences are informal meetings that are limited to the Court,
           Lead and Liaison Counsel, other counsel on the agenda, and the Special Masters.
       3. General Status Conference are open to all counsel, the press, and members of the
           public, and will be transcribed by a court reporter.
       4. Counsel who wish to participate in the General Status Conference by telephone may
           use the telephone conference information that will be provided by the State of New
           York: 866-394-2346 (Code 659 182 3682#). Counsel who participate by telephone
           shall notify Lead and Liaison counsel of this participation after the conference so that
           a list may be provided to the Court.
Case 2:16-md-02724-CMR Document 1553 Filed 10/09/20 Page 2 of 2




5. Due to limited capacity to view the videoconference of the General Status
   Conference, those members of the press or public who seek to view the
   videoconference may notify the Court of this interest by email to
   Chambers_of_Judge_Cynthia_M_Rufe@paed.uscourts.gov within one week of the
   Conference, and accommodations will be made to the extent possible. Members of
   the press and public who wish to listen to the conference may use the telephone
   conference information that will be provided by the State of New York: 866-394-
   2346 (Code 659 182 3682#).
It is so ORDERED.

                                             BY THE COURT:

                                             /s/ Cynthia M. Rufe
                                             ____________________
                                             CYNTHIA M. RUFE, J.




                                       -2-
